JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States of America against the above-named Respondent for the purpose of ascertaining the sum to be paid by the said Government in respect of the lands and premises hereinafter described, said lands being required for Public Purposes, AND the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance No. 20-1900, to regulate the acquisition of land by the Government of the United States, for Public Uses, having given due and proper *94notice to the Respondent herein, and proceedings before said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles at the request of parties hereto, did satisfactorily adjust the acceptances and tenders of the said parties, and did, on the 15th day of December, in the year 1902, A.D., report to this Court, which said Report is now on file, recommending the Government be declared the PROPRIETOR of said lands and premises upon the payment of the sum of $325.00, with interest and costs, IT IS NOW THEREFORE ORDERED AND ADJUDGED as follows; to wit:—
1. That the Government of the United States of America shall pay to the Respondent, Lisíate, the sum of $325.00, together with interest at the rate of eight per cent (8%) per annum from the 8th day of January, 1901, to the 18 day of December, 1902, amounting to $45.37, and shall pay costs of Attorney, Arbitration, Registrar’s and High Court costs, amounting to $54.25, said sums making a total of $424.62, in consideration of the release of all claims and demands of the said respondent to said lands and premises.
2. That in consideration of the payment of the said sum of $424.62, the Government of the United States of America be, and the same is hereby declared, the PROPRIETOR of ALL THAT PIECE or parcel of land situate in Fagatogo, in the United States Naval Station, Tutuila and called or known as part of “Malaloa”, adjoining the western boundary of the property described in Court Grant No. 805, recorded in Vol. 1, Folios 8 & 9 of the Register of Court Grants of the Land Records of the United States Naval Station, Tutuila, and following said western boundary bearing 218 degrees, distance 64 feet; thence running westerly, bearing 133 degrees, distance 118 feet; thence running northerly, bearing 209 degrees 30 minutes, distance 102 feet to high-water *95mark; thence running along high-water mark, bearing 315 degrees 30 minutes, distance 132 feet; thence bearing 131 degrees 48 minutes, distance [sic] feet, to starting point, the said described land being portion of land claimed by one Lutu and condemned for Public Uses by proceedings in the High Court of Tutuila.
The Registrar of Titles is hereby directed to issue a Certificate of Title to said land in favor of said Government according to said Order and Judgment.
GIVEN under my HAND and the SEAL of the COURT on this 15th day of December, in the year 1902, A.D.